                                      Case 20-16595-AJC                   Doc 2      Filed 06/17/20      Page 1 of 1




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      Astor EB-5, LLC                                                                               Case No.
                                                                                  Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Astor EB-5, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 June 17, 2020                                                       /s/ Joel M. Aresty
 Date                                                                Joel M. Aresty 197483
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Astor EB-5, LLC
                                                                     Joel M. Aresty P.A.
                                                                     309 1st Ave S
                                                                     Tierra Verde, FL 33715
                                                                     305-904-1903 Fax:800-559-1870
                                                                     aresty@icloud.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
